                              Case 2:19-cv-00731-NR Document 11 Filed 10/24/19 Page 1 of 2

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                  Western District
                                                                 __________        of Pennsylvania
                                                                             District of __________

                                 POSADA et al                                                )
                                                                                             )
                                                                                             )
                                                                                             )
                                    Plaintiff(s)                                             )
                                                                                             )
                                          v.                                                          Civil Action No. 19-cv-00731-PJP
                                                                                             )
                     FLASHDANCERS, INC. et al                                                )
                                                                                             )
                                                                                             )
                                                                                             )
                                   Defendant(s)                                              )

                                                                 SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) FLASHDANCERS, INC
                                                   325 Sharon Road
                                                   Route 18,
                                                   Greenville, Pennsylvania 15162




              A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Louis Kroeck
                                                   12th Floor, Park Building
                                                   355 Fifth Avenue
                                                   Pittsburgh, PA 15222
                                                   412-712-7605


         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                           CLERK OF COURT


 Date:
10/24/2019                                                                                                  Carina E.Signature
                                                                                                                        Loushe of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                        Case 2:19-cv-00731-NR Document 11 Filed 10/24/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00731-PJP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
